DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the elements in claims 9-20 (i.e. a media cloud server receiving broadcast image data and generating output data ) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Note the applicant should review the specification as it does not detail these steps except in a summary paragraph with the exact claim language.  There are no further details of the claim language.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 


Claim Objections
Claims 1-8 are objected to because of the following informalities: 
Claim 1 (and corresponding dependent claims 2-8) recite “a set-top box communicating with the broadcast server via the communication unit and configured to obtain a channel selection input remotely from a subscriber.”  The applicant appears to intend that the claim language to be a set top box….configured to obtain a channel selection input by/via/from a remote control from a subscriber.  It is noted that the definition of the word remotely includes from a distance.  
Claim 4 recites “serer.”  The Office assumes –server--.

Appropriate correction is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 20 is claiming a computer program (software).
Claim 20 recites “A computer program stored in a computer-readable storage medium to execute the method of claim 16 by using a computer.”  
35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP 2106.  The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids.  MPEP 2106(I).

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation "a broadcast" in line 1.  Claim 3 recites a broadcast and it is unclear if this is the same broadcast or a different broadcast.  There is insufficient antecedent basis for this limitation in the claim.

Claims  13 and 14 recite delivery information, size information and color information. It is unclear what delivery information, color information and size information are.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-11, 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sloo (US 2011/0292280) in view of  Knudson et al (US 2008/0263599 and hereafter referred to as “Knudson”).
	Regarding Claim 1, Sloo discloses a broadcasting system that automatically generates progress data for broadcasting a transmission, comprising: 
a broadcast server comprising a processor, a storage medium, and a communication unit (Figure 4, 104, 128, 126, Page 8, paragraph 0067, Page 9, paragraph 0075, Page 7, paragraph 0051- storage in the system for programming and the client file module and further it is inherent that a buffer is included as the processor 
a content server in communication with the broadcast server and configured to generate broadcast image data (Figure 4, 103, 122, Page 9, paragraph 0074); 
a media cloud server in communication with the broadcast server and configured to automatically generate broadcast transmission progress data corresponding to the broadcast image data (Figure 4, 102, Page 9, paragraph 0074);
 wherein the broadcast server is configured to generate an output data based on a combination of the broadcast image data and the broadcast transmission progress data (Page 9, paragraph 0075); and transmit the output data to the set-top box via the broadcast server (Figure 4, 106, Page 9-10, paragraph 0076).  
Sloo discloses EPG data and live content but is silent on configured to automatically generate broadcast transmission progress data corresponding to the broadcast image data substantially in real time.
Knudson discloses a media cloud server in communication with the broadcast server and configured to automatically generate broadcast transmission progress data corresponding to the broadcast image data substantially in real time (Page 3, paragraph 0051, 0053, Page 7, paragraph 0081, Page 1, paragraph 0014).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sloo to include the missing limitations as taught by Knudson in order to make updates if there is a schedule change (Page 7, paragraph 0081) as disclosed by Knudson. 


Regarding Claim 3, Sloo and Knudson disclose all the limitations of Claim 1. Sloo discloses generating, by the media cloud server, an output data based on a combination of broadcast image data and the broadcast transmission progress data (Page 9, paragraph 0075). Knudson discloses wherein: while a broadcast is on, the broadcast server is further configured to receive a user input from the set-top box and request broadcast transmission progress data corresponding to the user input from the media cloud server (Page 4-5, paragraph 0063-0066); the media cloud server is further configured to generate updated broadcast transmission progress data corresponding to the user input and transmit the updated broadcast transmission progress data to the broadcast server (Page 4-5, paragraph 0065-0066); the broadcast server is further configured to generate second output data based on the updated broadcast transmission progress data and transmit the second output data to the set-top box (Page 4-5, paragraph 0065-0066, Page 3, paragraph 0051, 0053, Page 7, paragraph 0081, Page 1, paragraph 0014, Figure 1, 30, 22). Same motivation as KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yield predictable results to one of ordinary skill in the art before the effective filing date of the invention.  
Regarding Claim 4, Sloo and Knudson disclose all the limitations of Claim 3. Sloo discloses generating, by the media cloud server, an output data based on a combination of broadcast image data and the broadcast transmission progress data (Page 9, paragraph 0075).  Knudson discloses while a broadcast is on, the broadcast server is further configured to receive a user input from the set-top box and request broadcast image corresponding to the user input from the content server; the content serer is further configured to generate and transmit second broadcast image data to the broadcast server (Page 4-5, paragraph 0063-0066); 38Attorney Docket No. 0541-000003/US the media cloud server is further configured to generate updated broadcast transmission progress data corresponding to the user input and transmit the updated broadcast transmission progress data to the broadcast server (Page 4-5, paragraph 0065-0066); the broadcast server is further configured to generate third output data based on the second broadcast image data and the updated broadcast transmission progress data and transmit the third output data to the set-top box (Page 4-5, paragraph 0065-0066, Page 3, paragraph 0051, 0053, Page 7, paragraph 0081, Page 1, paragraph 0014, Figure 1, 30, 22).   Same motivation as above.  

Regarding Claim 6, Sloo and Knudson disclose all the limitations of Claim 5.  Knudson discloses wherein while a selected product is being broadcast, the media cloud server is further configured to: acquire product information relating to the selected product; and generate the broadcast transmission progress data including the product information relating to the selected product (Page 4-5, paragraph 0065-0066, 0068, Page 3, paragraph 0051, 0053, Page 7, paragraph 0081, Page 1, paragraph 0014, Figure 1, 30, 22).  Same motivation as above.  
Regarding Claim 7, Sloo and Knudson disclose all the limitations of Claim 5.  Knudson discloses wherein while a selected product is being broadcast, the media cloud server is further configured to update the broadcast transmission progress data in response to a user input, a different broadcast image data, or both (Page 4-5, paragraph 0065-0066, 0068, Page 3, paragraph 0051, 0053, Page 7, paragraph 0081, Page 1, paragraph 0014, Figure 1, 30, 22).  Same motivation as above.  
Regarding Claim 9, Sloo discloses a broadcasting system that automatically generates progress data for broadcasting a transmission, comprising: 
a media cloud server (Figure  4, 104) configured to: 

broadcast transmission progress data corresponding to the broadcast image data (Page 9, paragraph 0074-0076);
generate an output data based on a combination of the first broadcast image data and the broadcast transmission progress data (Page 9, paragraph 0075); and 
transmit the output data to a set-top box (Page 9, paragraph 0075).
Sloo discloses EPG data and live content but is silent on configured to generate broadcast transmission progress data corresponding to the broadcast image data wherein the media cloud server is further configured to automatically generate the broadcast transmission data in conjunction with currently transmitted broadcast image, product information, or both substantially in real time
Knudson discloses generate broadcast transmission progress data corresponding to the broadcast image data substantially in real time (Page 3, paragraph 0051, 0053, Page 7, paragraph 0081, Page 1, paragraph 0014, Figure 1, 30, 22), wherein the media cloud server is further configured to automatically generate the broadcast transmission data in conjunction with currently transmitted broadcast image, product information, or both substantially in real time (Page 3, paragraph 0052, 0053, Page 7, paragraph 0081, Page 1, paragraph 0014, Page 4-5, paragraph 0065-0066).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sloo to include the missing limitations as taught by Knudson in order to make updates if there is a schedule change (Page 7, paragraph 0081) as disclosed by Knudson.

Regarding Claim 11, Sloo and Knudson disclose all the limitations of Claim 9.   Knudson discloses wherein the media cloud server is further configured to: regenerate broadcast transmission progress data in response to a user input acquired through the set-top box (Page 4-5, paragraph 0065-0066, 0068, Page 3, paragraph 0051, 0053, Page 7, paragraph 0081, Page 1, paragraph 0014, Figure 1, 30, 22); and transmit the regenerated broadcast transmission progress data to the set-top box (Page 4-5, paragraph 0065-0066, 0068, Page 3, paragraph 0051, 0053, Page 7, paragraph 0081, Page 1, paragraph 0014, Figure 1, 30, 22).  Same motivation as above.   
Regarding Claim 13, Sloo and Knudson disclose all the limitations of Claim 9.  Sloo discloses wherein the broadcast transmission progress data is generated based on detailed information of the first broadcast image data, including size information, color information, discount information, broadcast time information, delivery information, review information of the first broadcast image data, or a combination thereof (Page 9, paragraph 0071, 0072).  
Regarding Claim 15, Sloo and Knudson disclose all the limitations of Claim 11.  Sloo discloses generate a user interface (Figure 3, Figure 4), display the output data on the user interface (paragraphs 0075-0079) Knudson discloses wherein the media cloud server is further configured to: receive first user input received from the set-top box 
Regarding Claim 16, Sloo discloses a method of operating a media cloud server, comprising: 
receiving, by a media cloud server, broadcast image data to be output according to an output schedule from a data server (Page 8, paragraph 0067, Page 9-10, paragraph 0074-0076); 
broadcast transmission progress data corresponding to the broadcast image data (Page 9, paragraph 0074-0076)
generating, by the media cloud server, an output data based on a combination of broadcast image data and the broadcast transmission progress data (Page 9, paragraph 0075) and 
transmitting the generated output data to a set-top box (Page 9, paragraph 0075).  
Sloo discloses EPG data and live content but is silent on configured to generate broadcast transmission progress data corresponding to the broadcast image data.
Knudson discloses generating by the media cloud server broadcast transmission progress data corresponding to the broadcast image data substantially in real time (Page 3, paragraph 0051, 0053, Page 7, paragraph 0081, Page 1, paragraph 0014, Figure 1, 30, 22). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sloo to include the missing 
Regarding Claim 17, Sloo and Knudson disclose all the limitations of Claim 16.  Knudson discloses further comprising: 42Attorney Docket No. 0541-000003/US in response to a user input acquired through the set-top box, regenerating, by the media cloud server, broadcast transmission progress data (Page 4-5, paragraph 0065-0066, 0068, Page 3, paragraph 0051, 0053, Page 7, paragraph 0081, Page 1, paragraph 0014, Figure 1, 30, 22), and transmitting, by the media cloud server, the regenerated broadcast transmission progress data to the set-top box  (Page 4-5, paragraph 0065-0066, 0068, Page 3, paragraph 0051, 0053, Page 7, paragraph 0081, Page 1, paragraph 0014, Figure 1, 30, 22).  Same motivation as above.   
Regarding Claim 19, Sloo and Knudson disclose all the limitations of Claim 16.  Knudson discloses further comprising: receiving, by the media cloud server, first user input received from the set-top box (paragraphs 0065-0066); generating, by the media cloud server, a user interface according to the first user input (paragraphs 0063, 0065-0066); and processing the output data to be directly displayed on the user interface (paragraphs 0065-0066).  Same motivation as above.   
Regarding Claim 20, Sloo discloses a broadcasting system  with a content distribution system with a processor performing the method of claim 16 by using a processor.
Sloo discloses EPG data and live content but is silent on configured to generate broadcast transmission progress data corresponding to the broadcast image data and 
See rejection of claim 16 above.  Knudson discloses explicitly a server performing functions (Figure 1, 26, 55)which inherently includes  computer program stored in a computer-readable storage medium to execute the method by a computer.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sloo to include the missing limitations as taught by Knudson in order to make updates if there is a schedule change (Page 7, paragraph 0081) as disclosed by Knudson.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sloo in view Knudson as applied to claim 6 above, and further in view of Fransman et al (US 7,024,681 and hereafter referred to as “Fransman”).
Regarding Claim 8, Sloo and Knudson disclose all the limitations of Claim 6.   Sloo discloses wherein the media cloud server generates the broadcast transmission progress data including the product information relating to the selected product (Page 9, paragraph 0071, 0072).  Knudson discloses wherein the media cloud server generates the broadcast transmission progress data including the product information relating to the selected product (Page 8, paragraph 0062-0063).  The combination is silent on wherein the media cloud server further comprises a user interface generation unit that generates data to broadcast including a user interface.  Fransman discloses wherein the media cloud server further comprises a user interface generation unit that generates data to broadcast including a user interface (Column 5, lines 28-29, 43-49, Column 22, .

Claim 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sloo in view Knudson as applied to claim 11, 16 above, and further in view of Hassell et al (US 2010/0146552 and hereafter referred to as “Hassell”).
Regarding Claim 12, Sloo and Knudson disclose all the limitations of Claim 11 .  Knudson discloses receiving broadcast data generated using detailed information corresponding to an identification (ID) of broadcast images (paragraphs 0063-0069).  The combination discloses a program guide and channel selection but does not explicitly disclose changing channels from one program to another.  Hassell discloses wherein the media cloud server is further configured to receive broadcast transmission progress data of second broadcast image data corresponding to an identification (ID) of the second broadcast image data from the data server, according to a control signal for stopping transmission of the first broadcasting image data and starting transmission of the second broadcasting image data (paragraphs 0088-0091, 0093, see paragraph 0059).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination to include the missing 
Regarding Claim 18, Sloo and Knudson disclose all the limitations of Claim 6.  Knudson discloses receiving broadcast data generated using detailed information corresponding to an identification (ID) of broadcast images (paragraphs 0063-0069).  The combination discloses program guide and channel selection but does not explicitly disclose changing channels from one program to another.  Hassell discloses according to a control signal to start transmitting second broadcast image data, receiving, by the media cloud server, broadcast transmission progress data generated using detailed information of the second broadcast image data corresponding to an identification (ID) of the second broadcast image data (paragraphs 0088-0091, 0093, see paragraph 0059).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination to include the missing limitations as taught by Hassell  in order to have the most up to date information  (paragraph 003-0094) as disclosed by Hassell.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sloo in view Knudson as applied to claim 13 above, and further in view of Pearlman et al (US 2015/0382052 and hereafter referred to as “Pearlman”) and Mountain (US 2016/0066049). 
Regarding Claim 14, Sloo and Knudson disclose all the limitations of Claim 13.  
Sloo discloses  wherein the broadcast transmission progress data comprises broadcast time information and delivery information (paragraph 0039).  Knudson discloses wherein 
	Pearlman discloses promotion information but does not explicitly disclose discount information.
Mountain discloses promotion information includes discount information (Figure 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination to include the missing limitations as taught by Mountain in order to promote a product so that users will purchase it.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        

March 25, 2022